Case: 16-15792    Date Filed: 07/13/2017   Page: 1 of 24


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 16-15792
                            Non-Argument Calendar
                          ________________________

                              Agency No. 12-1496


SECRETARY, U.S. DEPARTMENT OF LABOR,

                                                                         Petitioner,

                                      versus

ACTION ELECTRIC COMPANY,

                                                                        Respondent.

                          ________________________

                   Petition for Review of a Decision of the
              Occupational Safety and Health Review Commission
                         ________________________

                                 (July 13, 2017)

Before TJOFLAT, WILLIAM PRYOR, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      The Secretary of Labor files this petition pursuant to 29 U.S.C. § 660(a) for

review of a final order of the Occupational Safety and Health Review Commission.
                Case: 16-15792   Date Filed: 07/13/2017   Page: 2 of 24


The Commission adopted the decision of an administrative law judge (“ALJ”)

vacating the Secretary’s citation of Respondent Action Electric Company under 29

C.F.R. § 1910.147, which provides a standard for control of hazardous energy

during servicing and maintenance of machines and equipment. For the reasons set

forth below, we grant the Secretary’s petition for review, vacate the Commission’s

order, and remand with instructions to reinstate the Secretary’s citation.

                                          I.

      Action is a business located in Smyrna, Georgia, that provides electrical

services to other businesses. Since 2004, Action has performed repair work and

other services for the Gerdau Ameristeel US (“Gerdau”) steel mill in Cartersville,

Georgia. This case arose from the death of an Action apprentice onsite at Gerdau’s

mill during a visit on which he and an Action leadman had intended to replace

certain fans within the mill’s cooling bed. The apprentice, James Eddie Lanier, Jr.,

died after a counterweight within the cooling bed was de-energized and fell,

striking him.

      Gerdau’s cooling bed is a collection of equipment that works together to

cool hot rolled steel so that later it may pass through a straightener. The heated

metal enters the cooling bed from a conveyor onto a set of rakes with grooves that

move the steel through the bed. While the steel moves along these rakes, 110 3-

foot-by-3-foot rotary fans blow air across the steel to cool it. The fans are bolted to


                                          2
             Case: 16-15792    Date Filed: 07/13/2017   Page: 3 of 24


a rail found just under the surface of the bed, approximately 8 feet above a

basement floor where technicians must walk to access the cooling bed’s

components. The basement contains a variety of equipment used to lift the cooling

bed and move the rakes: drive motors, rotating shafts, counterweights, chains,

drive pulleys, gear boxes, walking beams, and other equipment. Altogether, the

equipment occupies a space within the mill measuring roughly 325 feet long and

100 feet wide.

      When the cooling bed is in operation, the only safe place for technicians in

the basement is a designated walkway marked by overhead lights, chain ropes, and

yellow floor paint. Sometimes, necessary maintenance requires technicians to

access other parts of the basement. To ensure the safety of technicians at those

times, Gerdau requires the entire cooling bed to be “locked out.” This process,

which takes the mill’s cooling-bed maintenance technician approximately 20

minutes to complete, involves de-energizing equipment within the cooling bed so

that it does not unexpectedly move and injure persons within the basement.

      Gerdau employs safety protocols requiring a series of steps to be taken

before technicians can enter the cooling-bed basement to do maintenance.

Technicians entering the bed must complete a work authorization permit that is not

valid until lockout is complete, a successful lockout is verified, each technician




                                        3
             Case: 16-15792     Date Filed: 07/13/2017   Page: 4 of 24


entering the bed affixes a personal lock to a group lockout box, and the responsible

Gerdau technician signs the permit.

      On the day of the accident, December 9, 2011, the two Action employees

prepared to replace three of the fans in the cooling bed, which required access to

the basement. Even though the Action leadman knew that the Gerdau technician

responsible for locking out the bed had not completed the lockout process, the

Action employees entered the basement and moved off the designated walkway.

They did so without affixing their personal locks to the group lockout box or

completing the work permit as required.        Inside the basement, they began to

discuss the work to be completed and to observe the fans in need of replacement.

At that time, Gerdau’s technician, who could not see the Action employees from

where he was locking out the bed, began to de-energize the counterweights in the

bed as part of his lockout procedure. This caused one of the counterweights to fall

from an energized position and fatally strike Lanier.

                                         II.

      The Occupational Safety and Health Act of 1970 (the “Act”) “delegates

broad authority to the Secretary to promulgate different kinds of standards” for the

purpose of “ensuring safe and healthful working conditions for every working man

and woman in the Nation.” Indus. Union Dep’t, AFL-CIO v. Am. Petroleum Inst.,

448 U.S. 607, 611 (1980). The standard at issue in this case, the “lockout/tagout”


                                         4
              Case: 16-15792    Date Filed: 07/13/2017   Page: 5 of 24


(“LOTO”) standard, “covers the servicing and maintenance of machines and

equipment in which the unexpected energization or start up of the machines or

equipment, or release of stored energy could cause injury to employees.” 29

C.F.R. § 1910.147(a)(1)(i).    Under the standard, employers must “establish a

program and utilize procedures for affixing appropriate lockout devices or tagout

devices to energy isolating devices, and to otherwise disable machines or

equipment to prevent” injuries caused by stored energy or unexpected energization.

Id. § 1910.147(a)(3)(i).

      The Secretary is also responsible for enforcement of the LOTO standard and

other regulations. “If the Secretary (or the Secretary’s designate) determines upon

investigation that an employer is failing to comply with . . . a standard, the

Secretary is authorized to issue a citation and to assess the employer a monetary

penalty.” Martin v. Occupational Safety & Health Review Comm’n, 499 U.S. 144,

147 (1991) (citing 29 U.S.C. §§ 658-659, 666). An employer wishing to contest a

citation must receive an evidentiary hearing, after which the Commission renders

an order—either by adopting the findings and conclusions of an ALJ or by

conducting its own discretionary review of the ALJ’s decision—that affirms,

modifies, or vacates the citation or proposed penalty. Id. at 147-48 (citing 29

U.S.C. § 659(c)).




                                         5
                Case: 16-15792        Date Filed: 07/13/2017       Page: 6 of 24


         Exercising the Secretary’s enforcement authority, the Occupational Safety

and Health Administration (“OSHA”) investigated the fatality in this case and

issued       Action   a    citation    for    a       serious   violation 1   of     29   C.F.R.

§ 1910.147(f)(3)(ii)(D), for its employees’ failure to “affix a personal lockout or

tagout device” to a mechanism controlling the counterweights’ energy before

entering Gerdau’s cooling-bed basement to observe the fans. Action contested the

citation but did not dispute that its employees failed to affix LOTO devices.

Instead, Action argued the LOTO standard was inapplicable to its employees’

actions because the equipment causing the fatality, the counterweights, was not the

same equipment being serviced by the employees, the fans.                          Action argued

additionally that its employees were not working on the fans but simply viewing

them, so the LOTO standard was inapplicable for that reason also. The Secretary

responded that the cooling bed constituted one discrete mechanical system for the

purposes of the LOTO standard. On this view, Action employees were required to

control the energy of the entire cooling bed before conducting any work on the bed

that would expose them to danger.

         After a hearing, the ALJ issued a decision vacating the citation, based

largely on Action’s reasoning. See Decision & Order, Action Electric Co., 25

         1
          A violation is classified as “serious” if “an employer knew about and failed to prevent
‘a substantial probability that death or serious physical harm could result from a condition which
exists’ in the workplace.” Fluor Daniel v. Occupational Safety & Health Review Comm’n, 295
F.3d 1232, 1239 (11th Cir. 2002) (quoting 29 U.S.C. § 666(k)).
                                                  6
             Case: 16-15792    Date Filed: 07/13/2017   Page: 7 of 24


BNA OSHC 2138 (No. 12-1496, 2013) (ALJ) (“ALJ Decision & Order”). The

ALJ agreed with Action that the fans and counterweights were separate machines,

meaning that the LOTO standard did not require control of the counterweights’

energy when work was on the fans only. Id. at 8-11. The ALJ also ruled that the

employees were not “servicing” the fans under the meaning of the regulation

because the employees were too far away from the fans to be exposed to the

unexpected energization of or release of hazardous energy from them. Id. at 11-12.

      The Secretary then filed a petition for discretionary review, which the

Commission granted. But because the two-person Commission could not arrive at

a unanimous decision, the Commission vacated its own direction for review and

adopted the ALJ’s decision as its final order. See Action Elec. Co., 25 BNA

OSHC 2120 (No. 12-1496, 2016), 2016 WL 3747113, at *1 (“Commission

Decision”). The Secretary now petitions this Court for review of that final order,

and we grant the petition.

                                       III.

      We will overturn the legal determinations of the Commission “only if they

are ‘arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with [the] law.’” Fluor Daniel v. Occupational Safety & Health Review Comm’n,

295 F.3d 1232, 1236 (11th Cir. 2002) (quoting 5 U.S.C. § 706(2)(A)).          The

standard for disturbing the Commission’s factual findings is exacting: “‘if [the


                                        7
              Case: 16-15792     Date Filed: 07/13/2017    Page: 8 of 24


findings are] supported by substantial evidence on the record considered as a

whole, [they] shall be conclusive.’” Id. (quoting 29 U.S.C. § 660(a)).

                                          IV.

      When a regulation is ambiguous, the agency’s interpretation of its own

regulation is entitled to deference. Christensen v. Harris Cty., 529 U.S. 576, 588

(2000) (citing Auer v. Robbins, 519 U.S. 452, 461 (1997)). Here, although our

review is of the Commission’s decision, our primary deference is not to the

Commission’s interpretation of the law. Rather, we must accept as controlling the

Secretary’s reasonable interpretations of OSHA regulations despite whether they

conflict with the Commission’s reading. Martin, 499 U.S. at 156, 158 (“Giving the

Commission the power to substitute its reasonable interpretations for the

Secretary’s . . . would . . . clearly frustrate Congress’ intent to make a single

administrative actor accountable for the overall implementation of the Act’s policy

objectives . . . .”) (internal quotation marks omitted).

                                           A.

      The first question we decide is whether the LOTO standard required Action

employees to control the stored energy in the counterweights before entering the

cooling-bed basement to work on the fans. As the ALJ explained, “There is no

dispute that servicing and maintenance work on the fans would require compliance

with LOTO.       The issue is whether the LOTO requirements apply to the


                                           8
              Case: 16-15792     Date Filed: 07/13/2017   Page: 9 of 24


counterweights if the servicing and maintenance work is only on the fans.” ALJ

Decision & Order at 7.

      To answer this question, we must determine whether the cooling bed is one

“machine” for the purposes of the LOTO standard.                     See 29 C.F.R.

§ 1910.147(a)(1)(i) (“This standard covers the servicing and maintenance of

machines and equipment in which the . . . release of stored energy could cause

injury to employees.”).     If the components of the cooling bed are together

considered one “machine,” then failure to follow the standard with respect to one

component of the bed—the counterweights causing the death—is grounds for a

citation even though Action’s employees were servicing a different component of

the bed—the cooling fans. Because the Secretary’s regulations lack any definition

of “machine,” the primary text of 29 C.F.R. § 1910.147 is too ambiguous to

establish whether Gerdau’s cooling bed is altogether one “machine.” So we must

look to the Secretary’s interpretation of the word in the regulation to determine if it

is reasonable. See Martin, 499 U.S. at 156, 158.

      The Secretary has promulgated no authority explicitly defining the word

“machine” but has issued guidance explaining that “the LOTO standard does not

apply to equipment or machinery that is not the subject of the servicing and

maintenance activity and that functions independently from, and is not a sub-

system of, the machine/equipment being serviced or maintained.” The Control of


                                          9
              Case: 16-15792   Date Filed: 07/13/2017    Page: 10 of 24


Hazardous Energy – Enforcement Policy and Inspection Procedures, CPL 02-00-

147, at 1-10 (Feb. 11, 2008) (the “LOTO Directive”). Under the Secretary’s

interpretation, then, two pieces of equipment are part of one “machine” if they do

not function independently of one another or if both are sub-systems of a larger

machine. We afford this informal guidance deference because we find it to be a

persuasive interpretation of the regulation. See Martin, 499 U.S. at 157 (citing

Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944)).

      Relying in part on the LOTO Directive, the ALJ offered several reasons to

support its conclusion that “[t]he cooling bed is not itself a machine or piece of

equipment” but rather “a process that contains separate and distinct machines and

equipment.”    ALJ Decision & Order at 8; see id. at 10 (quoting the LOTO

Directive).   First, “[t]he fans are not fixed nor permanently attached to the

counterweights and rakes.” Id. at 8. Second, “[t]he mill’s written cooling bed

lockout procedure shows that the various machines and equipment need to be

separately locked out. . . . The omission of the fans from the written lockout

procedures underscores the fact the fans operated independently of the cooling

bed.” Id. at 9. Third, “[t]he fans and counterweights serve different purposes and

function differently, although part of the cooling bed process.”          Id.   Finally,

“[t]here are no electrical connections between the fans and drive chains that tell[]

the fans to turn on when the chain drives are on.” Id.


                                         10
            Case: 16-15792    Date Filed: 07/13/2017   Page: 11 of 24


      Assuming for a moment that the LOTO Directive offers the most detailed

available guidance from the Secretary on the LOTO standard, these observations

by the ALJ would appear to be “conclusive” of our review due to the great

deference we owe the Commission’s findings of fact. See Fluor Daniel, 295 F.3d

at 1236; LOTO Directive at 1-10 (framing the question as whether one of two

pieces of equipment “functions independently from, and is not a sub-system of” the

other).

      But the Commission did not take into account an additional, more detailed,

and binding source of administrative guidance that precludes the ALJ’s conclusion

that the fans and counterweights operated “independently”:        the Secretary’s

briefing before the ALJ and the Commission in this very case. When the Secretary

offers interpretations of the LOTO standard or other regulations during the

administrative adjudication process, those interpretations are more than just

arguments by a party to an adversarial proceeding. Even in this context, the

Secretary’s interpretations of its own regulations constitute “agency action” and

“an exercise of the agency’s delegated lawmaking powers” under the Act. Martin,

499 U.S. at 157.      Indeed, “the Secretary’s litigating position before the

Commission is as much an exercise of delegated lawmaking powers as is the

Secretary’s promulgation of a workplace health and safety standard.” Id.; see also

S.G. Loewendick & Sons, Inc. v. Reich, 70 F.3d 1291, 1294 (D.C. Cir. 1995)


                                       11
               Case: 16-15792       Date Filed: 07/13/2017      Page: 12 of 24


(“[W]e defer even where the Secretary offers his interpretation in the context of

litigation before the Commission.”).

       In his briefing before the ALJ, the Secretary interpreted the LOTO standard

as applicable to all pieces of equipment that “function together as one system”

when servicing or maintenance is performed on any part of that system. See

Complainant’s Post-Hr’g Br. at 22, Action Electric Co., 25 BNA OSHC 2138 (No.

12-1496, 2013) (ALJ) (“ALJ Br.”).                   The Secretary further elucidated his

interpretation by responding to Action’s arguments within his brief. Action had

argued that the cooling bed was a collection of independently functioning

equipment just like the machinery at issue in another Commission case, The

Timken Co., 20 BNA OSHC 1070 (No. 97-0970, 2003), 2003 WL 1889150, at *1

(“Timken”). We pause here to address Timken because, although Timken itself is in

no way binding on this Court’s decision,2 a review of the facts and Commission




       2
          In its final decision, the Commission refers to the “precedential value” of its own
decisions. See Commission Decision, 2016 WL 3747113, at *1. But “precedent” is somewhat
of a misnomer, at least with regard to governing interpretations of OSHA regulations. “[T]he
Commission is authorized to review the Secretary’s interpretations for only consistency with the
regulatory language and for reasonableness. In addition, of course, Congress expressly charged
the Commission with making authoritative findings of fact and with applying the Secretary’s
standards to those facts in making a decision.” Martin, 499 U.S. at 154-55. This delegation of
power is much more limited than that to an adjudicatory body in an agency with a unitary
structure, where “adjudication operates as an appropriate mechanism not only for factfinding, but
also for the exercise of delegated lawmaking powers, including lawmaking by interpretation.”
Id. at 154. So although this Court owes deference to an interpretation of the regulation that
borrows language from Timken, this is so only because the Secretary chose to incorporate the
language in his own guidance. See LOTO Directive at 1-10.
                                               12
                 Case: 16-15792   Date Filed: 07/13/2017   Page: 13 of 24


decision in that case is helpful as background to the Secretary’s promulgation of

new guidance on the LOTO standard in its briefing before the agency.

       In Timken, a steel-mill employee was injured while servicing a teeming car,

which is a vessel that transports steel molds around a mill on top of a motorized

unit called a traverser. The employee suffered her injury because her feet were too

close to the traverser, which had not been locked out or tagged out prior to her

work on the inactivated teeming car. Timken, 2003 WL 1889150, at *1. In

reviewing the Secretary’s citation for a violation of the LOTO standard, the

Commissioners in Timken agreed that the LOTO standard did not apply to the

failure to lock out the traverser while the employee was servicing the teeming car.

One Commissioner wrote that the teeming car and traverser “functioned

independently” and that the Secretary failed to show they were “permanently

interconnected in a single, integrated system”; the other adopted this analysis and

noted additionally that mill operations continued normally on the day of the

accident, including “the movement of the other teeming cars onto the traverser.”

Id. at *4, *9.

       By distinguishing the facts of Timken in his brief before the ALJ, the

Secretary clarified his interpretation of the LOTO standard. In this case, “the

various parts of the cooling bed . . . function together to perform th[e] process of

cooling the steel.” ALJ Br. at 25. Although it could be said that the traverser and


                                           13
              Case: 16-15792       Date Filed: 07/13/2017      Page: 14 of 24


teeming car in Timken also “function together to perform [a] process,” the

Secretary then made one additional, crucial distinction: in Timken, “the traverser

had other functions,” whereas here, the various components of the cooling bed

served no other purpose.         Id. at 26.    Incidentally, this distinction echoes the

conclusion of one of the Timken Commissioners that it was not sensible to apply

the LOTO standard in that case because the traverser was able to serve other

purposes while the teeming car being serviced was inactive. See Timken, 2003 WL

1889150, at *9.

       After the ALJ ruled against the Secretary, the Secretary reiterated this

exclusive-function analysis before the Commission. 3               Framing the operative

question as whether “separate machine components function together as a single

integrated system,” the Secretary again noted that “the counterweights, fans and

other cooling bed sub-systems all operated simultaneously to execute the cooling

process,” unlike the traverser in Timken, which “moved on to another assignment”

once it completed its work with any one teeming car. Acting Sec’y of Labor’s Pet.

for Discretionary Review at 7, 10, Action Electric Co., 25 BNA OSHC 2120 (No.


       3
          The Secretary also argued before the Commission that “assessing whether the cooling
bed is a single integrated system for LOTO purposes requires evaluating the cooling bed’s
configuration . . . , and whether servicing the cooling fans exposed workers to the unexpected
energization of, or release of hazardous energy from, other parts of the cooling bed.” Opening
Br. for the Sec’y of Labor at 10, Action Electric Co., 25 BNA OSHC 2120 (No. 12-1496, 2016).
In essence, the Secretary’s position was that the danger posed by one piece of equipment due to
its proximity to another piece of equipment being serviced is relevant to the determination
whether the two pieces of equipment constitute a “machine.”
                                              14
               Case: 16-15792        Date Filed: 07/13/2017       Page: 15 of 24


12-1496, 2016) (emphasis added) (internal quotation marks omitted); see also

Opening Br. for the Sec’y of Labor at 13, Action Electric Co., 25 BNA OSHC

2120 (No. 12-1496, 2016) (“[U]nlike the traverser in Timken, the counterweights

and other cooling bed components did not perform other functions during fan

servicing and maintenance.”). So in sum, under this interpretation, a “machine” is

made up of components that serve no other purpose besides the one they

accomplish together when operating simultaneously.

       These observations by the Secretary amount to “agency action” to clarify the

scope of the LOTO standard.4 See Martin, 499 U.S. at 157. In making them, the

Secretary made clear he was not merely disputing the ALJ’s version of the facts;

he argued that “[r]ejecting the ALJ’s approach” to interpreting the regulation was

“essential to preserving a meaningful distinction between a single integrated

system[] and machinery and equipment that truly operate independently.” Id. at

11.



       4
          In his initial brief, the Secretary takes the position that two pieces of equipment form a
“machine” for the purposes of the LOTO standard “if they are permanently interconnected in a
single integrated system and neither can serve its intended function without the other.”
Secretary’s Initial Br. at 16. Although the Secretary characterizes this particular test for whether
two pieces of equipment are a “machine” as “longstanding,” there is no indication in the record
that the Secretary has used this particular language in any administrative adjudication or other
formal or informal guidance. We owe no deference to an interpretation of the law advanced for
the first time before this Court. See Martin, 499 U.S. at 156. Nevertheless, as we explained
above, we think the Secretary made various statements articulating a very similar interpretation
of the LOTO standard during administrative proceedings below. Those statements during the
administrative adjudication process are the focus of our analysis.
                                                15
            Case: 16-15792     Date Filed: 07/13/2017    Page: 16 of 24


      This new interpretation of the LOTO standard deserves deference if

reasonable. But the ALJ—and by extension, the Commission—failed to address

the Secretary’s precise distinction at all. The ALJ analyzed only whether the fans

and counterweights could function mechanically without the other, i.e., whether

each could be turned on and off independently. By adopting the ALJ’s decision,

the Commission thus failed to consider the Secretary’s more precise question:

whether the fans and counterweights each served any purpose in isolation while the

other equipment was inactive. The Commission should have analyzed whether this

was a reasonable way to determine if two pieces of equipment “function[ed]

independently” for LOTO purposes. We now address this question.

      Having carefully considered the Secretary’s test for whether some

equipment functions independently from other equipment—and thus constitutes a

distinct “machine”—we find it to be reasonable. We note that

            the Secretary’s interpretation is not undeserving of
            deference merely because the Secretary advances it for
            the first time in an administrative adjudication.
            But . . . the decision to use a citation as the initial means
            for announcing a particular interpretation may bear on
            the adequacy of notice to regulated parties, on the quality
            of the Secretary’s elaboration of pertinent policy
            considerations, and on other factors relevant to the
            reasonableness of the Secretary’s exercise of delegated
            lawmaking powers.




                                         16
             Case: 16-15792     Date Filed: 07/13/2017   Page: 17 of 24


Martin, 499 U.S. at 158 (citations omitted).         We conclude the Secretary’s

interpretation is in line with the goals of the Act and accompanying regulations,

and regulated parties had adequate notice of this interpretation.

      The Act’s purpose is straightforward: “‘to assure so far as possible safe and

healthful working conditions’ for ‘every working man and woman in the Nation.’”

Georgia Pac. Corp. v. Occupational Safety & Health Review Comm’n, 25 F.3d

999, 1004 (11th Cir. 1994) (quoting 29 U.S.C. § 651(b)). The LOTO standard

serves that goal by requiring employers to “disable machines or equipment to

prevent unexpected energization, start-up or release of stored energy in order to

prevent injury to employees.”         29 C.F.R. § 1910.147(a)(3)(i).      As a single

mechanical system grows more complex, the risk of injury the system poses for

employees servicing its components grows or becomes more uncertain.               To

consider a single complex mechanical system a “machine” under the LOTO

regulation—even if its components are not tightly and permanently connected—

accomplishes the central purpose of the regulation, which is to minimize

foreseeable harms arising from energized machinery. Because the Secretary’s

interpretation covers equipment that poses a serious, foreseeable risk to employees

whenever they fail to lock it out, we conclude that the interpretation “sensibly

conforms to the purpose and wording of the regulations.” Martin, 499 U.S. at 151

(internal quotation marks omitted).


                                           17
             Case: 16-15792    Date Filed: 07/13/2017     Page: 18 of 24


      That being said, we do not think the Secretary’s interpretation to be so broad

that employers lack sufficient notice of their obligations.       In advancing this

interpretation, the Secretary has further clarified, rather than departed from, the

guidance he has already provided. Employers were already aware, in light of the

LOTO Directive, that the Secretary intended to enforce the LOTO standard in

cases where injurious machinery did not “function[] independently” of machinery

being serviced. In light of this guidance, it is reasonable to maintain LOTO

protocols reflective of the various dangers that a complex mechanical system could

create, regardless of whether different parts of that system could be powered on

and off independently.

      Indeed, Gerdau’s protocols called for the entire cooling bed to be locked out

whenever technicians serviced any part of the bed. In the words of the Gerdau

technician responsible for locking out the cooling bed,

            The reason for locking out the entire equipment is
            accidents. Going in and out, you will have to cross
            different pieces of equipment, plus once you’re working
            on a certain piece of equipment, they overlap so much
            that you can’t work on one specific piece without locking
            out other equipment as well.

H’rg Tr. at 322-23, Action Electric Co., 25 BNA OSHC 2138 (No. 12-1496, 2013)

(ALJ).   This type of judgment is intuitive to a technician familiar with the

machinery for which he is responsible. Equally intuitive is the judgment that



                                         18
             Case: 16-15792    Date Filed: 07/13/2017   Page: 19 of 24


Gerdau need not shut down its entire factory to ensure safety during servicing of

the cooling bed alone.

      We therefore disagree with one Commissioner’s concern that, under the

Secretary’s interpretation, “it is impossible to discern where a machine begins and

ends,” with the result that an employer might be required to lock out its entire

factory to perform any maintenance at all. See Commission Decision, 2016 WL

3747113, at *15. It is hard to imagine employers locking out machinery that poses

no foreseeable risk whatsoever to technicians servicing other equipment—perhaps

due to the lack of any physical proximity—simply for fear of a reviewing court’s

convoluted theory that the two constitute a single machine because they are both

part of an overall production process. Any such application of the LOTO standard

undoubtedly would be considered unreasonable.

      But we also think the Secretary’s interpretation is well-enough defined to

give employers adequate notice of their responsibilities from this point forward.

The defining question is whether equipment being serviced has any purpose apart

from its simultaneous operation with equipment creating danger from unexpected

energization or release of stored energy, and vice versa. Here, Gerdau’s cooling

bed can perform a useful task in the production process—cooling steel billets—

even if other parts of the production process are inactive. That is, the various




                                        19
             Case: 16-15792    Date Filed: 07/13/2017   Page: 20 of 24


production processes within one steel mill need not be active simultaneously to

achieve progress in production. So the cooling bed is one “machine.”

      In contrast, neither the fans nor the counterweights serve any purpose at all

if the other is inactive. If the counterweights move without active fans, then the

steel billets simply move without being cooled. If the fans are active without the

counterweights moving, then the steel billets are not cooled as intended. Neither

the fans nor the counterweights can perform useful work in isolation. So the

counterweights and fans are not independent “machines” but are rather sub-

systems of the same “machine.”       Employers can apply this analysis reliably

anytime they are servicing a particular piece of equipment and must decide which

other equipment to lock out to comply with the LOTO standard.

      In sum, we think employers, who must make frequent and expert judgments

about workplace safety to quell the regulatory and liability concerns they face, are

capable of determining the appropriate scope of their LOTO protocols. This is true

particularly now that the Secretary has explained with more granularity which

complex mechanical systems will be considered one “machine.” Accordingly, we

hold that the interpretation of the LOTO standard offered by the Secretary in

administrative proceedings below is reasonable.

      The Commission’s final decision failed to address, much less apply, this

reasonable interpretation. Under this interpretation, Gerdau’s cooling bed is one


                                        20
               Case: 16-15792     Date Filed: 07/13/2017   Page: 21 of 24


“machine,” and the LOTO regulation required lockout of its counterweights while

its fans were being serviced.

                                           B.

      We now decide whether the Action employees were “servicing” or

performing “maintenance” on the cooling bed at the time of the accident. See 29

C.F.R. § 1910.147(a)(2)(i). We conclude that the LOTO standard applied to the

Action employees’ activities because they were workplace activities directed at the

cooling bed that exposed the employees to the release of hazardous energy from

the cooling bed.

      The LOTO regulation defines “servicing and/or maintenance” as

“[w]orkplace activities such as constructing, installing, setting up, adjusting,

inspecting, modifying, and maintaining and/or servicing machines or equipment.”

29 C.F.R. § 1910.147(b).        The regulation then clarifies that “[t]hese activities

include lubrication, cleaning or unjamming of machines or equipment and making

adjustments or tool changes, where the employee may be exposed to the

unexpected energization or startup of the equipment or release of hazardous

energy.” Id.

      During administrative proceedings below, the Secretary took the position

that the Action employees’ observation of the fans qualified as both “setting up”

and “inspecting” under the meaning of the regulation. ALJ Br. at 17-20; see 29


                                           21
             Case: 16-15792    Date Filed: 07/13/2017    Page: 22 of 24


C.F.R. § 1910.147(b) (defining “[s]etting up” as “[a]ny work performed to prepare

a machine or equipment to perform its normal production operation”). We agree,

but we do not think this issue necessarily turns on the definition of each of the

examples of “[w]orkplace activities” enumerated in the regulation.         The clear

thrust of the regulation is broadly to ensure safety where an employee performs

legitimate workplace activities directed at the relevant machine and “where the

employee may be exposed to the unexpected energization or startup of the

equipment or release of hazardous energy.” See 29 C.F.R. § 1910.147(b) (listing

examples of workplace activities using the phrase “such as”); Otis Elevator Co. v.

Sec’y of Labor, 762 F.3d 116, 123 (D.C. Cir. 2014) (finding the application of the

LOTO standard to “unjamming” work to be expressly contemplated by the text of

the regulation but also broadly in line “with the standard’s preventative purpose”).

      The Action employees’ activities easily fall into this category. According to

undisputed testimony, the employees were observing the cooling-bed fans to

decide which fans were going to be replaced and where to begin working. No

matter whether this activity was “inspecting,” “setting up,” or something else

productive, it was the kind of workplace activity that the regulation sought to cover




                                         22
               Case: 16-15792      Date Filed: 07/13/2017       Page: 23 of 24


because it was directed at the relevant machine and exposed the employees to the

release of hazardous energy outside of normal production operations.5

       Although Action argues that the “employees were simply looking at the fans

from 7 or 8 feet away, trying to determine what they were going to do,” this

statement effectively acknowledges that the employees were engaged in a work-

related activity that facilitated further maintenance. See Action’s Br. at 19-20. As

far as we can tell, the purpose of the definition given for “servicing and/or

maintenance” is not to carve out a narrow set of activities deserving of the

protection of the LOTO standard; it is to make clear that the regulation applies to

legitimate work-related activities directed at a given machine that expose an

employee to the release of hazardous energy from that machine outside of normal

production operations. Accordingly, we conclude that the LOTO standard applied

to the Action employees’ observation of the cooling-bed fans.

                                              V.

       For these reasons, the Secretary’s petition for review is GRANTED. We

VACATE the ruling of the Commission adopting the ALJ’s decision and




       5
          The ALJ concluded that the Action employees were not servicing the fans because they
were not exposed to the unexpected energization of or release of hazardous energy from the fans
themselves (as opposed to from the “machine”). See ALJ Decision & Order at 12. Because we
conclude today that the relevant “machine” for the purposes of applying the LOTO standard is
the entire cooling bed, this finding by the ALJ cannot support its conclusion that the employees
were not engaging in “servicing and/or maintenance.”
                                              23
             Case: 16-15792   Date Filed: 07/13/2017   Page: 24 of 24


REMAND the case to the Commission with instructions to reinstate the

Secretary’s citation.




                                       24